PER CURIAM:
This claim was submitted for decision on the agreed facts set forth in a written stipulation, which revealed the following: that on September 19, 1977, respondent was engaged in the repair of a portion of 1-64 near the Ona Exchange and had routed traffic on 1-64 onto the exit ramp at the exchange; that respondent had knowledge of a large hole on the paved portion of the ramp but had made no repairs and had failed to erect any warning signs; that on September 19, 1977, at about 6:30 a.m., the claimant was directed onto the ramp by respondent; that the claimant was exercising due care but did not observe the hole until it was impossible to stop and avoid striking the same; and that as a proximate result of respondent’s negligence, the claimant’s vehicle struck the hole and was damaged to the extent of $160.48. By reason of the foregoing, and believing that the amount of damages is fair and reasonable, we hereby make an award in favor of the claimant in the amount of $160.48.
Award of $160.48.